Citation Nr: 1201012	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-37 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that, in a June 2008 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent evaluation, effective March 5, 2008.  It noted that the assigned evaluation was not considered permanent and total and was subject to future review examination.  That statement is consistent with the rating criteria for malignant neoplasms of the genitourinary system, located at 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011).  In a September 2008 statement of the case regarding the instant issue, the RO stated that it was considering entitlement to a TDIU only for the period from January 2007 (when the Veteran's claim for a TDIU was received) until March 5, 2008, because the claim for a TDIU for any period after March 5, 2008 was moot based on the grant of the 100 percent schedular evaluation assigned from that date.  However, because the 100 percent evaluation assigned to the Veteran's prostate cancer is not permanent and total, and is subject to reduction in the future, the Board has characterized the issue to include the entire period since the Veteran's claim was received in January 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted, the Veteran is currently in receipt of service-connected compensation for prostate cancer, evaluated as 100 percent disabling, effective March 5, 2008.  The Veteran is also in receipt of service-connected compensation for a left knee disability, evaluated as 40 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 10 percent disabling.  Even prior to the award of a 100 percent rating for prostate cancer, the record reflects that, effective August 11, 2005, the Veteran had a combined rating of 70 percent with one disability specifically rated at 40 percent.  As such, the Veteran has met the criteria for consideration of a TDIU under § 4.16(a) since August 11, 2005.

VA examinations were conducted in June 2007.  The same examiner carried out general medical and orthopedic examinations.  For each examination report, the examiner elicited an employment history.  The general medical examination report indicates that the Veteran had not worked regularly since 2000.  The joints examination report indicates that the Veteran's knee problems did not affect his occupation at that time.  Neither of these statements, without further rationale, are responsive to the question of whether Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience, to include whether the Veteran can perform the physical and mental acts required by employment.  As such, the Board concludes that the 2007 examinations are inadequate for the purpose of deciding the claim, and that additional examinations are warranted.

The Board additionally notes that in his January 2007 claim for a TDIU, the Veteran identified his most recent employer, but did not provide a full address.  The RO requested that he provide a full address in June 2007.  He did not do so.  However, in a December 2011 informal hearing presentation, the Veteran's representative provided an address for that employer, Great Barrier Insulation Company.  The Board agrees that information from this employer addressing the Veteran's performance and the reasons for his departure are relevant to the instant claim, and should be sought.

In light of the above discussion, the Board finds that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's most recent employer as identified in the December 2011 informal hearing presentation and request that the employer complete VA Form 21-4192 or its equivalent.  All attempts to contact this employer should be fully documented in the record.

2.  Upon completion of the above action, schedule the Veteran for a VA examination or examinations to determine the severity of his service-connected disabilities.  The examiner(s) should be advised of the Veteran's service-connected disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran and from the medical evidence contained in the claims file, the pertinent details of which should be recited in the examination report.  

All necessary testing should be carried out, the results of which should be included with the examination report(s).

Following examination, review of the claims file, and interview of the Veteran, the examiner(s) should indicate whether the Veteran's service connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

3.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


